Citation Nr: 0634706	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's former spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1963. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for right and left ear hearing loss. 


FINDING OF FACT

The veteran has bilateral hearing loss disability that is 
related to acoustic trauma in service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 
3.385 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the 


claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (1).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by letter in December 2003 
that informed the veteran of what evidence was required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and information in his possession to the VA.  This 
correspondence was not issued prior to the initial 
adjudication of his claim for compensation.  However, there 
is no prejudicial timing defect since the veteran had the 
opportunity and did submit evidence following notification 
which was repeated in the February 2002 statement of the case 
and the March 2004 supplemental statement of the case.  There 
is no indication that the veteran has not been properly 
apprised of the appropriate legal standards and his and VA's 
obligations in obtaining evidence. 

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. § 
5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if compensation is 
awarded.  


The Board observes that notice that a disability rating and 
an effective date would be assigned in the event of award of 
the benefits sought was not provided in the VCAA letter sent 
to the veteran.  However, inasmuch as no specific 
compensation is awarded herein, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).

With regard to the duty to assist, VA medical records have 
been associated with the veteran's claims file, along with 
the report of a VA medical examination that specifically 
addresses the matter on appeal.  The veteran presented 
testimony at the RO before a member of the Board.  The Board 
has carefully reviewed his statements and concludes that he 
has not identified further evidence not already of record 
that could be obtained.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim. Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required. All available evidence that could substantiate the 
claim has been obtained.  There is no indication in the file 
that there are additional available and relevant records that 
have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The veteran served in an Army construction unit including 
duties involving the operation and maintenance of a large 
industrial air compressor.  He seeks service connection for 
bilateral hearing loss caused by acoustic trauma in service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1131, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.



 
The United States Court of Appeals for Veterans Claims has 
held as follows:
 
Where the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . . For example, 
if the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 
38 C.F.R. § 3.385, rating authorities must consider 
whether there is a medically sound basis to 
attribute the post- service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes. 
 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service medical records are silent for any complaint, 
examination, or treatment for hearing loss in service.  
Service personnel records showed that the veteran was trained 
as a construction machinery operator.  In August 1962, he 
received a letter of appreciation from his construction 
company commander for his excellent work in air compressor 
maintenance.  Significantly, the report of his entrance 
medical examination shows that hearing for each ear was 15/15 
for whispered voice, while the report of his separation 
medical examination, dated in July 1963, shows that hearing 
in each ear, tested audiometrically, reflected decibel 
threshold loss, although not of such severity as to 
constitute haring loss disability under 38 C.F.R. § 3.385 at 
that time.




In February 1999, the veteran sought examination for hearing 
loss because he had difficulty hearing conversation, 
especially in the right ear.  The examiner noted the 
veteran's report of long term exposure to generator noise in 
service.  No clinical data was recorded but the examiner 
diagnosed mild to moderate sensorineural hearing loss at 
frequencies at and above 3000 Hz.  In April 1999, the veteran 
again sought a VA hearing examination because he had 
difficulty hearing conversation.  In particular, he was 
employed as a school bus driver and was not able to 
understand the children.  An audiometric test showed hearing 
loss of 40 decibels at 4000 Hz in the right ear, and hearing 
loss of 60 and 55 decibels at 3000 Hz and 4000 Hz, 
respectively, in the left ear.  Speech recognition was 94 
percent in the right ear and 84 percent in the left ear.  The 
examiner diagnosed high frequency sensorineural hearing loss, 
mild in the right ear and moderately severe in the left ear.  
Neither examiner provided an opinion on the etiology of the 
condition.

In an April 2001 letter, a VA audiologist stated that he 
examined the veteran and reviewed his medical records and 
previous statements.  He noted that the veteran had mild 
sloping to moderate to severe sensorineural loss and used 
hearing aids in both ears.  He further stated that the 
veteran's hearing loss "was consistent with [military] noise 
exposure and such noise exposure is likely to cause this type 
of hearing loss."  In letters in December 2001and January 
2002, this audiologist clarified his opinion stating that the 
veteran's hearing loss was consistent with noise exposure, 
and that it was possible that even though his hearing was 
normal in service, hearing loss could take years to manifest 
and did not have to be present at time of discharge.

In September 2001, another VA audiologist and VA physician 
reviewed the claims file, noting the military discharge 
audiometric tests and the history of noise exposure in 
service.  A new audiometric test showed hearing loss of 60 
decibels at 4000 Hz in the right ear, and 60 and 65 decibels 
at 3000 Hz and 4000 Hz, respectively, in the left ear.  
Speech recognition was 100 percent in the right ear and 


96 percent in the left ear.  The physician noted no organic 
ear abnormalities.  Both providers diagnosed bilateral high 
frequency sensorineural hearing loss.  The audiologist stated 
that hearing loss was not likely to be related to service 
noise exposure since his hearing was normal at the time of 
discharge.  The physician stated that hearing loss "appears 
to be of recent onset."   

In July 2002, two different VA audiologists reviewed the 
claims file and conducted an examination.  They noted the 
veteran's report of the gradual onset of hearing difficulties 
4 to 5 years earlier.  An audiometric test showed hearing 
loss of 40 decibels and 60 decibels at 3000 Hz and 4000 Hz, 
respectively, in the right ear, and 65 and 70 decibels at 
3000 Hz and 4000 Hz, respectively, in the left ear.  Speech 
recognition was 96 percent in the right ear and 96 percent in 
the left ear.  No organic ear abnormalities were noted.  They 
stated that the veteran's hearing loss was less likely than 
not to be related to military service because there was no 
hearing loss at the time of discharge, first manifestation 
was 30 to 35 years after service, and the veteran's condition 
was affected by his post-service occupation as a bus driver. 

In a September 2003 letter, a private audiologist examined 
the veteran and recounted the veteran's history of military 
noise exposure and his report of the onset of hearing 
difficulties 25 to 30 years after service.  He did not 
discuss post-service occupational or recreational exposure.  
He also observed gently sloping mild to moderate 
sensorineural hearing loss, slightly greater on the left 
side.  He stated that testing of the left ear showed trauma-
like dips in sensitivity that were consistent with noise 
exposure.  Additionally, he stated that hearing loss above 
3000 Hz may be due to noise exposure and that severely 
reduced dynamic range for loudness tolerance bilaterally was 
also consistent with the veteran's subjective reports.

In January 2004, the veteran stated that he had noticed 
hearing difficulties in November 1998 and filed a claim for 
service connection at that time.  He did not start work as a 
bus driver until May 1999.  In March 2004, the veteran's 
former spouse stated that she had observed symptoms of the 
veteran's hearing difficulty in 


the early 1980's.  In his August 2006 hearing, the veteran 
testified that in service he operated an industrial air 
compressor for 8 to 12 hours per day, 6 days per week without 
ear protection.  His compressor provided high pressure air 
for other nearby loud construction equipment.  He stated that 
immediately after service he lived with his mother who 
complained about his inability to hear conversations.  The 
veteran's former spouse provided similar observations of the 
veteran's symptoms starting when they were married in 1979.  
He further stated that he did not seek treatment because he 
believed the condition was not sufficiently serious to 
qualify for VA treatment and because he was not financially 
able to afford private treatment.  In addition, he was 
employed in a number of office clerical positions where there 
was little conversation and no requirement for hearing tests.

The Board concludes that service connection is warranted for 
bilateral hearing loss.  Audiometric tests in February 1999, 
September 2001, and July 2002 showed bilateral hearing loss 
that met the disability requirements of 38 C.F.R. § 3.385.  
The veteran's description of traumatic noise exposure in 
service is credible and consistent with service personnel 
records.  

The medical evidence addressing the nexus between acoustic 
trauma in service and the veteran's current hearing loss is 
mixed.  Several examinations ruled out organic ear disease.  
A VA audiologist in April 2001 stated that the veteran's 
hearing loss was consistent with and likely caused by his 
military noise exposure even though it was not manifested 
until after service.  A private audiologist's opinion in 
September 2003 was somewhat conditional stating that the 
veteran's hearing loss and loudness tolerance was consistent 
with noise exposure and may have been the cause of his 
condition.  Audiologists in September 2001and July 2002 
stated that military exposure was not the likely cause for 
hearing loss because it did not manifest until many years 
after service and after occupational exposure as a bus 
driver.  However, the veteran and his former spouse provided 
testimony of observed symptoms at a much earlier date and an 
employment history with little occupational exposure until 


after 1999.   All medical providers reviewed the claims file 
or recited medical history completely consistent with the 
file. 

The Board must also point out that the apparent diminution of 
hearing acuity in service, as reflected by the fact that 
hearing was recorded as 15/15, bilaterally on entrance 
examination and with decibel threshold loss, although not of 
such severity to constitute hearing loss disability, on 
separation examination, is specifically the situation 
described in Hensley, supra, whereby there was an "upward 
shift" in tested thresholds in service.

In view of the range of competent medical opinion, the Board 
concludes that the evidence of a nexus to service is in 
relative equipoise.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  
In this case, resolving all benefit of any doubt in favor of 
the veteran, the Board finds that hearing loss in the left 
and right ears is service-connected.  


      ORDER

Service connection for bilateral hearing loss disability is 
granted. 



____________________________________________
M. S. SIEGEL 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


